DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 11/22/2019 has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/22/2019, 02/02/2021, and 03/16/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (2018/0134006), in view of Cho et al. (2015/0198779), in view of Yamashita et al. (2013/0344326, of record).

Regarding claim 1, Lin discloses a multilayer light-blocking film for optical equipment (Figure 2A, 100, composite light blocking sheet), comprising: a multilayer structure (100, composite light blocking sheet) comprising at least a first light-blocking layer (110, first surface layer) and a second light-blocking layer (120, second surface layer), the first light-blocking layer and the second light-blocking layer each have a 60-degree glossiness of less than 10% (at least [0049]).
Lin fails to teach wherein the first light-blocking layer and the second light-blocking layer have an optical density of 2.5 or more in total, and a color difference ΔE*ab between the first light-blocking layer and the second light-blocking layer is 0.2 or more in a CIE 1976 L*a*b* color system. Lin and Cho are related because both teach a multilayer light-blocking film for optical equipment.
Cho discloses a multilayer light-blocking film for optical equipment wherein the first light-blocking layer and the second light-blocking layer have an optical density of 2.5 or more in total (at least Figure 2; at least [0021]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Lin to incorporate the teachings of Cho and provide wherein the first light-blocking layer and the second light-blocking layer have an optical density of 2.5 or more in total. Doing so would allow for appropriate light blocking to reduce stray light and consequently prevent ghosting/flaring.
The modified Lin fails to teach a color difference ΔE*ab between the first light-blocking layer and the second light-blocking layer is 0.2 or more in a CIE 1976 L*a*b* color system. The modified Lin and Yamashita are related because each teach a multilayer light-blocking film for optical equipment.
Yamashita discloses a multilayer light-blocking film for optical equipment (Figure 1) wherein a color difference ΔE*ab between the first light-blocking layer and the second light-blocking layer is 0.2 or more in a CIE 1976 L*a*b* color system (at least Table 1, [0024, 0030]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Lin to incorporate the general teachings of Yamashita and provide a color difference ΔE*ab between the first light-blocking layer and the second light-blocking layer is 0.2 or more in a CIE 1976 L*a*b* color system. Doing so would allow for differing mechanical properties to be attained between the two layers.

Regarding claim 2, the modified Lin discloses the multilayer light-blocking film for optical equipment according to claim 1, wherein the first light-blocking layer and/or the second light-blocking layer have inclined end surfaces so that a film width increases from the first light-blocking layer toward the second light-blocking layer (Cho: Figure 2 depicts the inner peripheral surface of 142, outside layer, is inclined such that the film width of 142, outside layer, increases from 142, outside layer, towards 144, outside layer), and the inclined end surface is exposed in a planar view seen from a normal direction of a major surface of the first light-blocking layer (Cho: Figure 2).

Regarding claim 3, the modified Lin discloses the multilayer light-blocking film for optical equipment according to claim 1, wherein a hollow portion is provided in the first light-blocking layer and/or the second light-blocking layer (Cho: Figures 1 and 2, hollow portion of 14a, spacer, that accommodates 12a, lens element), and the first light-blocking layer and/or the second light-blocking layer each have an inclined end surface on an inner periphery of the hollow portion (Cho: Figure 2).

Regarding claim 4, the modified Lin discloses the multilayer light-blocking film for optical equipment according to claim 2, wherein an inclination angle between the major surface of the first light-blocking layer and the inclined end surface is 10 to 87° (Cho: Figure 2 clearly depicts the inclination angle of the inner peripheral surface of 144, outside layer, to be between 10 to 87 degrees).

Regarding claim 5, the modified Lin discloses the multilayer light-blocking film for optical equipment according to claim 1, wherein the color difference ΔE*ab between the first light-blocking layer and the second light-blocking layer is 0.4 or more (Yamashita: at least Table 1, [0024]).

Regarding claim 6, the modified Lin discloses the multilayer light-blocking film for optical equipment according to claim 1, wherein at least one of the first light-blocking layer and the second light-blocking layer has a 60-degree glossiness of more than 2% and 10% or less (at least [0049]).

Regarding claim 7, the modified Lin discloses the multilayer light-blocking film for optical equipment according to claim 1, wherein a lightness index L* of the first light-blocking layer is 1 or more and 35 or less (Yamashita: at least [0030] teaches a gray layer having a lightness L* of between 25 and 65, thus including the claimed range), a lightness index L* of the second light-blocking layer is 1 or more and 35 or less (Yamashita: at least [0030] teaches a black layer having a lightness L* of between 0 and 25, thus including the claimed range), and a difference between the lightness index L* of the first light-blocking layer () and the lightness index L* of the second light-blocking layer is 1 or more and 30 or less (Yamashita: at least [0024, 0030]).

Regarding claim 8, the modified Lin discloses the multilayer light-blocking film for optical equipment according to claim 1, wherein the first light-blocking layer and the second light-blocking layer have different 60-degree glossinesses (at least [0049]), and a difference between the 60-degree glossiness of the first light-blocking layer and the 60-degree glossiness of the second light-blocking layer is 1.0 to 4.5% (at least [0049] teaches GU1 to be 0 to 1.8% and GU2 to be between 2.0 and 9.0%, thus having a difference of from 0.2 to 9%, which includes the claimed range).

Regarding claim 9, the modified Lin discloses the multilayer light-blocking film for optical equipment according to claim 1, comprising: a multilayer structure comprising at least a substrate film (130, substrate layer), the first light-blocking layer provided on one major surface side of the substrate film (Figure 2A), and the second light-blocking layer provided on the other major surface side of the substrate film (Figure 2A).

Regarding claim 10, the modified Lin discloses the multilayer light-blocking film for optical equipment according to claim 9, wherein the substrate film has a total light transmittance of 80.0 to 99.9% ([0047] teaches 130, substrate layer, may be made of transparent polycarbonate, which is known in the art to have a light transmittance of greater than 80%).

Regarding claim 11, the modified Lin discloses the multilayer light-blocking film for optical equipment according to claim 9, wherein the substrate film has a thickness of 0.5 μm or more and 50 μm or less ([0067], Table 1 teach d, thickness of 130, substrate layer, is 13 micrometers).

Regarding claim 12, Lin discloses a light-blocking ring for optical equipment, having a ring-shaped outer shape (Figure 2A, 100, composite light blocking sheet), and comprising a multilayer structure (100, composite light blocking sheet) comprising at least a first light-blocking layer (110, first surface layer) and a second light-blocking layer (120, second surface layer), the first light-blocking layer and the second light-blocking layer each have a 60-degree glossiness of less than 10% (at least [0049]).
Lin fails to teach wherein the first light-blocking layer and the second light-blocking layer have an optical density of 2.5 or more in total, and a color difference Δ*ab between the first light-blocking layer and the second light-blocking layer is 0.2 or more in a CIE 1976 L*a*b* color system. Lin and Cho are related because both teach a multilayer light-blocking film for optical equipment.
Cho discloses a multilayer light-blocking film for optical equipment wherein the first light-blocking layer and the second light-blocking layer have an optical density of 2.5 or more in total (at least Figure 2; at least [0021]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Lin to incorporate the teachings of Cho and provide wherein the first light-blocking layer and the second light-blocking layer have an optical density of 2.5 or more in total. Doing so would allow for appropriate light blocking to reduce stray light and consequently prevent ghosting/flaring.
The modified Lin fails to teach a color difference ΔE*ab between the first light-blocking layer and the second light-blocking layer is 0.2 or more in a CIE 1976 L*a*b* color system. The modified Lin and Yamashita are related because each teach a multilayer light-blocking film for optical equipment.
Yamashita discloses a multilayer light-blocking film for optical equipment (Figure 1) wherein a color difference ΔE*ab between the first light-blocking layer and the second light-blocking layer is 0.2 or more in a CIE 1976 L*a*b* color system (at least Table 1, [0024, 0030]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Lin to incorporate the general teachings of Yamashita and provide a color difference ΔE*ab between the first light-blocking layer and the second light-blocking layer is 0.2 or more in a CIE 1976 L*a*b* color system. Doing so would allow for differing mechanical properties to be attained between the two layers.

Regarding claim 13, the modified Lin discloses the light-blocking ring for optical equipment according to claim 12, wherein the first light-blocking layer and/or the second light-blocking layer have inclined end surfaces so that a film width increases from the first light-blocking layer toward the second light-blocking layer (Cho: Figure 2 depicts the inner peripheral surface of 142, outside layer, is inclined such that the film width of 142, outside layer, increases from 142, outside layer, towards 144, outside layer), and the inclined end surface is exposed in a planar view seen from a normal direction of a major surface of the first light-blocking layer (Cho: Figure 2).

Regarding claim 14, the modified Lin discloses the light-blocking ring for optical equipment according to claim 12, wherein a hollow portion is provided in the first light-blocking layer and/or the second light-blocking layer (Cho: Figures 1 and 2, hollow portion of 14a, spacer, that accommodates 12a, lens element), and the first light-blocking layer and/or the second light-blocking layer each have an inclined end surface on an inner periphery of the hollow portion (Cho: Figure 2).

Regarding claim 15, the modified Lin discloses the light-blocking ring for optical equipment according to claim 12, comprising: a multilayer structure comprising at least a substrate film (130, substrate layer), the first light-blocking layer provided on one major surface side of the substrate film (Figure 2A), and the second light-blocking layer provided on the other major surface side of the substrate film (Figure 2A).

Regarding claim 16, the modified Lin discloses a lens unit (Figure 3, 1000, imaging lens assembly) comprising a plurality of lenses (1200, optical lens set) and at least one or more light-blocking plates stacked in an optical axis direction of the lenses (100, light blocking sheet), wherein at least one or more of the light-blocking plates comprise the multilayer light-blocking film for optical equipment according to claim 1 (Figure 3, [0055]).

Regarding claim 17, the modified Lin discloses a camera module (Figure 4, 2000, electronic device) comprising at least: a lens unit (Figure 3, 1000, imaging lens assembly) comprising a plurality of lenses (1200, optical lens set) and at least one or more light-blocking plates stacked in an optical axis direction of the lenses (100, light blocking sheet); and an image pickup device for picking up an image of an object through the lens unit (2100, image sensor), wherein at least one or more of the light-blocking plates comprise the multilayer light-blocking film for optical equipment according to claim 1 (Figure 3, [0055]).

Regarding claim 18, the modified Lin discloses a lens unit (Figure 3, 1000, imaging lens assembly) comprising a plurality of lenses (1200, optical lens set) and at least one or more light-blocking plates stacked in an optical axis direction of the lenses (100, light blocking sheet), wherein at least one or more of the light-blocking plates comprise the light-blocking ring for optical equipment according to claim 12 (Figure 3, [0055]).

Regarding claim 19, the modified Lin discloses a camera module (Figure 4, 2000, electronic device) comprising at least: a lens unit (Figure 3, 1000, imaging lens assembly) comprising a plurality of lenses (1200, optical lens set) and at least one or more light-blocking plates stacked in an optical axis direction of the lenses (100, light blocking sheet); and an image pickup device for picking up an image of an object through the lens unit (2100, image sensor), wherein at least one or more of the light-blocking plates comprise the light-blocking ring for optical equipment according to claim 12 (Figure 3, [0055]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872